Case 1:16-cv-00988-LPS Document 549 Filed 05/15/20 Page 1 of 4 PageID #: 18345




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   ONYX THERAPEUTICS, INC.,                          )
                                                     )
                          Plaintiff,                 )
                                                     )   C.A. No. 16-988 (LPS)
                  V.
                                                     )   CONSOLIDATED
   CIPLA LIMITED, et al.,                            )
                                                     )
                          Defendants.                )


                                [l"ROPOi!t:DJ~AL JUDGMENT

         This action, having been tried before the Court from May 6 through May 16, 2019,

  Honorable Leonard P. Stark, Chief District Judge presiding, the evidence and testimony of

  witnesses of each side having been heard and a decision having been rendered:
                                                                   , ~~
         IT IS HEREBY ORDERED AND ADJUDGED this_
                                               \ _ day of May 2020, for the

  reasons set forth in the Opinion dated May 4, 2020 (D.I. 546) that:

         1.      Judgment is entered in favor of Plaintiff Onyx Therapeutics, Inc. ("Plaintiff') and

  against defendants Cipla Limited and Cipla, USA, Inc. (collectively, "Cipla") on Plaintiffs claim

  that the commercial manufacture, use, offer for sale, sale, and/or importation into the United States

  of the proposed generic carfilzomib product that is the subject of Cipla' s Abbreviated New Drug

  Application ("ANDA") No. 209479, including any amendments or supplements thereto, would

  infringe the asserted claims of Onyx' s U. S. Patent Nos. 7,417,042 ("the '042 Patent") (claims 23

  and 24), 8,207,125 ("the ' 125 Patent") (claim 1), 7,737,112 ("the ' 112 Patent") (claims 31 and 32)

  (collectively, "the Asserted Patents") (see D.I. 218; Order (May 31 , 2018)).

         2.      Judgment is entered in favor of Plaintiff and against Cipla on Cipla' s counterclaim

  for invalidity of claims 23 and 24 of the ' 042 Patent, claim 1 of the ' 125 Patent, and claim 31 of
Case 1:16-cv-00988-LPS Document 549 Filed 05/15/20 Page 2 of 4 PageID #: 18346




  the '112 Patent.     Judgment is entered in favor of Plaintiff and against Cipla on Cipla's

  counterclaims for unenforceability of the Asserted Patents and Cipla's equitable defenses. Trial

  Tr. 1120.

          3.     Judgment is entered in favor ofCipla and against Plaintiff on Cipla's counterclaim

  for invalidity of claim 32 of the ' 112 Patent.

         4.      Pursuant to 35 U.S .C. § 27l(e)(4)(A), it is hereby ordered that the effective date of

  any final approval by the Food and Drug Administration ("FDA") of Cipla' s ANDA No. 209479,

  including any amendments or supplements thereto, is to be a date not earlier than the date of

  expiration of the last to expire of the ' 042 Patent inclusive of the patent term extension granted

  under 35 U.S.C. § 156, the' 125 Patent, and the ' 112 Patent, inclusive of the patent term adjustment

  granted under 35 U.S.C. § 154 (currently December 7, 2027), plus any regulatory exclusivity

  (including pediatric exclusivity) to which Plaintiff is or becomes entitled.   Cipla shall notify the

  FDA of this judgment within two (2) business days of its entry.

          5.     Pursuant to 35 U .S.C. § 27l(e)(4)(B), Cipla and its officers, agents, servants,

  employees, and attorneys, and those persons in active concert or participation with them are hereby

  enjoined from manufacturing, using, offering to sell, or selling within the United States, or

  importing into the United States, Cipla's proposed generic carfilzomib product that is the subject

  ofCipla's ANDA No. 209479, including any amendments or supplements thereto, during the term

  of the '042 Patent inclusive of the patent term extension granted under 35 U.S.C. § 156, the ' 125

  Patent, and the ' 112 Patent, inclusive of the patent term adjustment granted under 35 U.S.C. § 154

  (currently December 7, 2027).




                                                    2
Case 1:16-cv-00988-LPS Document 549 Filed 05/15/20 Page 3 of 4 PageID #: 18347




  AGREED TO:

  MORRIS, NICHOLS, ARSHT & TUNNELL LLP       GREENBERG TRAURIG, LLP

  Isl                                        Isl
  Jack B. Blumenfeld (#1014)                 Benjamin J. Schladweiler (#4601)
  Karen Jacobs (#2881)                       The Nemours Bldg.
  Megan E. Dellinger (#5739)                 1007 North Orange Street
   1201 North Market Street                  Suite 1200
  P.O. Box 1347                              Wilmington, DE 19801
  Wilmington, DE 19899                       (302) 661-7355
  (302) 658-9200                             schladweiler@gtlaw.com
  jblumenfeld@mnat.com
  kjacobs@mnat.com                           OF COUNSEL:
  mdellinger@mnat.com                        Gurpreet Singh Walia, M.D. Esq.
                                             Fisher Broyles LLP
  OF COUNSEL:                                445 Park Avenue, Ninth Floor
  Lisa B. Pensabene                          New York, NY 10022
  Hassen Sayeed                              (516) 996-1100
  Will Autz                                  Gurpreet. Walia@fisherbroyles.com
  Margaret O'Boyle
  Caitlin P. Hogan                           Attorneys for Defendants Cipla Limited and
  Carolyn Wall                               Cipla USA , Inc.
  Eberle Schultz
  James Yi Li
  Samantha M. Indelicato
  Mark A. Hayden
  O' MELVENY & MYERS LLP
  7 Times Square
  New York, NY 10036
  (212) 326-2000

  Meng Xu
  O'MEL VENY & MYERS LLP
  Newport Center Drive, 17th Floor
  Newport Beach, CA 92660
  (949) 823-6900

  Wendy A. Whiteford
  Brian Kao
  C. Nichole Gifford
  Joseph Lasher
  AMGEN INC.
  One Amgen Center Drive
  Thousand Oaks, CA 91320-1789
  (805) 44 7-1000



                                         3
Case 1:16-cv-00988-LPS Document 549 Filed 05/15/20 Page 4 of 4 PageID #: 18348




  John R. Labbe
  Kevin M. Flowers
  Thomas R. Bums
  MARSHALL, GERSTEIN & BORUN LLP
  233 South Wacker Drive
  6300 Willis Tower
  Chicago, IL 60606
  (312) 474-6300

  Attorneys for Plaintiff Onyx Therapeutics,
  Inc.



  SO ORDERED this         ( j-t\...... day ofM y 2020.
                                       LEON              !STRICT JUDGE




                                                 4
